Exhibit 10.1

    EXECUTION VERSION


AMENDMENT NO. 3 TO CREDIT AGREEMENT


This Amendment No. 3 to Credit Agreement (this “Agreement”) dated as of June 4,
2015 is made by and among QUIDEL CORPORATION, a Delaware corporation (the
“Borrower”), the guarantors party hereto (the “Guarantors”), BANK OF AMERICA,
N.A., as Administrative Agent (the “Administrative Agent”), Swing Line Lender
and L/C Issuer (each as defined in the Credit Agreement (as defined below), and
the Lenders (as defined in the Credit Agreement) signatory hereto.
W I T N E S S E T H:
WHEREAS, the Borrower, the Administrative Agent and the Lenders have entered
into that certain Amended and Restated Credit Agreement dated as of August 10,
2012, as amended by that certain Amendment No. 1 to Credit Agreement dated as of
January 30, 2013, as amended by that certain Amendment No. 2 to Credit Agreement
dated as of December 1, 2014 (as hereby amended and as from time to time
hereafter further amended, modified, supplemented, restated, or amended and
restated, the “Credit Agreement”). Capitalized terms used in this Agreement not
otherwise defined herein shall have the respective meanings given thereto in the
Credit Agreement;
WHEREAS, the Borrower has requested that certain provisions of the Credit
Agreement be amended as set forth below, and the Administrative Agent and the
Lenders signatory hereto are willing to effect such amendments on the terms and
conditions contained in this Agreement;
NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:
1.Amendment to Credit Agreement. Subject to the terms and conditions set forth
herein, the definition of “Change of Control” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:
“Change of Control” means, with respect to any Person, an event or series of
events by which any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding any
employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire (such right, an “option
right”), whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of 35% or more of the equity securities of
such Person entitled to vote for members of the board of directors or equivalent
governing body of such Person on a fully-diluted basis (and



--------------------------------------------------------------------------------



taking into account all such securities that such person or group has the right
to acquire pursuant to any option right).
2.Effectiveness; Conditions Precedent. This Agreement and the amendments to the
Credit Agreement herein provided shall become effective as of the date (the
“Effective Date”) all of the following conditions precedent have been satisfied:
(a)the Administrative Agent shall have received counterparts of this Agreement,
duly executed by the Borrower, the Administrative Agent, each Guarantor and the
Required Lenders; and
(b)all fees and expenses payable to the Administrative Agent and the Lenders
(including the fees and expenses of counsel to the Administrative Agent)
estimated to date shall have been paid in full (without prejudice to final
settling of accounts for such fees and expenses).
The Administrative Agent and the Lenders agree that the conditions precedent set
forth in clause (a) of this Section 2 will be deemed satisfied upon the
Administrative Agent’s delivery to the Lenders (including by posting to the
Platform) of a fully executed version of this Agreement on the date hereof.
3.Consent of the Guarantors. Each Guarantor hereby consents, acknowledges and
agrees to the amendments set forth herein and hereby confirms and ratifies in
all respects the Guaranty to which such Guarantor is a party (including without
limitation the continuation of such Guarantor’s payment and performance
obligations thereunder upon and after the effectiveness of this Agreement and
the amendments contemplated hereby) and the enforceability of such Guaranty
against such Guarantor in accordance with its terms.
4.Representations and Warranties. In order to induce the Administrative Agent,
the L/C Issuer and the Lenders to enter into this Agreement, the Borrower
represents and warrants to the Administrative Agent and the Lenders as follows:
(a)The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct on and as of the date hereof, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct as of such earlier date, and except
that the representations and warranties contained in subsections (a) and (b) of
Section 5.05 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to subsections (a) and (b), respectively, of
Section 6.01 of the Credit Agreement;
(b)The Persons appearing as Guarantors on the signature pages to this Agreement
constitute all Persons who are required to be Guarantors as of the date of this
Agreement pursuant to the terms of the Credit Agreement and the other Loan
Documents, including without limitation all Persons who became Subsidiaries or
were otherwise required

2



--------------------------------------------------------------------------------



to become Guarantors after the Closing Date, and each of such Persons has become
and remains a party to a Guaranty as a Guarantor;
(c)This Agreement has been duly authorized, executed and delivered by the
Borrower and Guarantors party hereto and constitutes a legal, valid and binding
obligation of such parties, except as may be limited by general principles of
equity or by the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally;
and
(d)No Default or Event of Default has occurred and is continuing.
5.Entire Agreement. This Agreement, together with all the Loan Documents
(collectively, the “Relevant Documents”), sets forth the entire understanding
and agreement of the parties hereto in relation to the subject matter hereof and
supersedes any prior negotiations and agreements among the parties relating to
such subject matter. No promise, condition, representation or warranty, express
or implied, not set forth in the Relevant Documents shall bind any party hereto,
and no such party has relied on any such promise, condition, representation or
warranty. Each of the parties hereto acknowledges that, except as otherwise
expressly stated in the Relevant Documents, no representations, warranties or
commitments, express or implied, have been made by any party to the other in
relation to the subject matter hereof or thereof. None of the terms or
conditions of this Agreement may be changed, modified, waived or canceled orally
or otherwise, except in writing and in accordance with Section 10.01 of the
Credit Agreement.
6.Full Force and Effect of Agreement. Except as hereby specifically amended,
modified or supplemented, the Credit Agreement and all other Loan Documents are
hereby confirmed and ratified in all respects and shall be and remain in full
force and effect according to their respective terms.
7.Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which shall together constitute one and the same
instrument.
8.Governing Law. This Agreement shall in all respects be governed by, and
construed in accordance with, the laws of the State of California applicable to
contracts executed and to be performed entirely within such State, and shall be
further subject to the provisions of Sections 10.14, 10.15 and 10.16 of the
Credit Agreement.
9.Enforceability. Should any one or more of the provisions of this Agreement be
determined to be illegal or unenforceable as to one or more of the parties
hereto, all other provisions nevertheless shall remain effective and binding on
the parties hereto.
10. References. All references in any of the Loan Documents to the “Credit
Agreement” shall mean the Credit Agreement, as amended hereby.
11.     Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the Borrower, the Administrative Agent, the L/C Issuer and
each of the Guarantors and

3



--------------------------------------------------------------------------------



Lenders, and their respective successors, legal representatives, and assignees
to the extent such assignees are permitted assignees as provided in Section
10.06 of the Credit Agreement.
[Signature pages follow.]
IN WITNESS WHEREOF, the parties hereto have caused this instrument to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.
 
 
BORROWER:
 
 
 
QUIDEL CORPORATION
 
 
 
By:
/s/ RANDALL J. STEWARD
 
Name:
Randall J. Steward
 
Title:
CFO

 
 
GUARANTORS:
 
 
 
DIAGNOSTIC HYBRIDS, INC.
 
 
 
By:
/s/ RANDALL J. STEWARD
 
Name:
Randall J. Steward
 
Title:
Treasurer


4



--------------------------------------------------------------------------------



 
 
BANK OF AMERICA, N.A., as
 
 
Administrative Agent
 
 
 
 
 
 
By:
/s/ TIFFANY SHIN
 
Name:
Tiffany Shin
 
Title:
Assistant Vice President


Quidel Corporation
Amendment No. 3 to Credit Agreement
Signature Page



--------------------------------------------------------------------------------



 
 
BANK OF AMERICA, N.A., as a Lender, L/C
 
 
Issuer and Swing Line Lender
 
 
 
 
 
 
By:
/s/ JOHN C. PLECQUE
 
Name:
John C. Plecque
 
Title:
Senior Vice President


Quidel Corporation
Amendment No. 3 to Credit Agreement
Signature Page



--------------------------------------------------------------------------------



 
 
U.S. BANK NATIONAL ASSOCIATION, as
 
 
Syndication Agent and a Lender
 
 
 
 
 
 
By:
/s/ MATTHEW KAVAN
 
Name:
Matthew Kavan
 
Title:
Vice President


Quidel Corporation
Amendment No. 3 to Credit Agreement
Signature Page



--------------------------------------------------------------------------------



 
 
JPMORGAN CHASE BANK, N.A., as a Lender
 
 
 
 
 
 
By:
/s/ LING LI
 
Name:
Ling Li
 
Title:
Vice President




















Quidel Corporation
Amendment No. 3 to Credit Agreement
Signature Page

